DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 02/09/2022 is acknowledged.  The traversal is on the ground(s) that Groups I and Group II contain the same subject matter.  This is not found persuasive because the shared technical feature does not make a contribution over the prior art. US20170157554 teaches the use of a rotary packed bed for removing CO2 from flue gas (figure 1 and [0032] teaches RPB unit R1 configured for removing CO2 from a gas stream S1.) It teaches in figure 2 that the device turns by drive device 17 and the solvent enters in the middle and goes out (absorbent inlet 13 is at the center while absorbent outlet 14 is at the outside) and the gas and solvent is ran counter currently (figure 2 shows absorbent inlet 13 and gas inlet 11, while the absorbent outlet is 15 and gas outlet is 12). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9, 11-13, 27-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/09/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation including the dimensions of the RPB in page 5.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites a first dimension which is the broader range, then follows up with a second dimension which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14, 15, 17, 18, 20, 21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US20170157554).
Claim 14: Yu teaches a system for capturing Carbon Dioxide (CO2) from flue gases ([0031] teaches that the apparatus absorbs CO2 from gas mixtures), the system comprising: at least one Rotary Packed Bed (RPB) absorber configured to rotate circularly (figure 2 shows a RPB that rotates by drive device 17), wherein when the RPB rotates circularly a solvent provided through an inner radius of the at least one RPB absorber moves towards an outer radius of the at least one RPB absorber (the solvent is the absorbent that enters at 13 in the middle of the device and leaves at 14 which is at the outer side), and wherein the solvent reacts with flue gas in a counter-current flow to capture CO2 (figure 2 shows the counter flow of the gas and absorbent and [0042] teaches an example of the apparatus used to absorb CO2).
Claim 15: Yu teaches the system further comprises components for thermally regenerating the solvent reacted with the CO2 for re-utilizing the solvent in the process (Figure 17 and [0067] teach that there is a regenerating unit 140 and drying unit 146 that removes the CO2 from the absorbent and sends it back to the RPB.).  
Claim 17: Yu teaches a housing of the RPB is mounted on a rotatable disk (figure 2 and [0034] teaches that the RPB 16 is capable of rotating, therefore a housing of the RPB can be considered any part of the outside of RPB 16).
Claim 18: Yu teaches in figures 1, 16, and 17 the system comprises two, three, four, five or six RPB absorbers configured to rotate circularly (shows two or three in series).  
Claim 20: Yu teaches the solvent reacts with the flue gas in a counter-current flow to remove CO2 from the flue gas and form CO2 rich solvent (figure 2 shows the counter flow of the gas and absorbent and [0042] teaches an example of the apparatus used to absorb CO2).  
Claim 21: Yu teaches a stripper, wherein the stripper is configured to strip CO2 from the CO2 rich solvent forming CO2 lean solvent (figure 17 and [0066] teaches regenerating unit 130 configured to remove at least a portion of CO2 from the liquid absorbent.)
Claim 23: Yu teaches the system is configured to re-introduce the CO2 lean solvent into the at least one Rotary Packed Bed (RPB) absorber rotating circularly ([0066] and figure 17 teach that the lean solvent at 134a exiting the regenerator 130 is fed back into the first inlet of the first RPB).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu.
Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Chakravarti (US20070148069).

Rejection in view of Yu
Claim 19: Yu teaches the two, three, four, five or six RPB absorbers configured to rotate circularly are arranged in series (Figures 1 and 16 show 2 and 3 RPB absorbers rotating in series).
Yu does not explicitly teach that the RPBs are on a common shaft. Yu teaches in [0034] that there is no specific limitation on devices or means for driving the RPB in rotation. It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the multiple RPBs rotating on a device such as a driving device 17, an electric motor, as it would save more energy by having all the RPBs being driven with the driving device rather than having separate ones.
Claim 26: Yu does not explicitly teach each RPB has the following dimensions: radius: from 0.2m to 1.25m, or from 0.2m to 0.8m, axial length: from 0.02m to 1.0m, or from 0.2m to 0.6m, volume: from 0.04m3 to 4.9m3, or from 0.04m3 to 0.6m3.  
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal size for the RPBs as the prior art also teaches RPBs for the same purpose of removing CO2. The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)

Rejection in view of Yu and Chakravarti
Claim 24: Yu does not explicitly teach a RPB O2 eliminator; or, a static packed bed O2 eliminator for eliminating O2 from CO2 rich solvent, the RPB O2 eliminator; or, the static packed bed O2 eliminator; positioned to eliminate O2 from CO2 rich solvent leaving the at least one RPB absorber. Yu teaches the RPB removing CO2 as shown in the rejections above. 
Chakravarti teaches the removal of CO2 from a gas feed, then removing oxygen by use of a packing bed (Abstract teaches removal of CO2 from a gas stream then removing oxygen from that. [0037] teaches the oxygen is removed in a device such as a packed column.).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a O2 eliminator such as a packing bed as taught by Chakravarti as Chakravarti teaches in [0035] dissolved oxygen causes corrosion and operating difficulties in systems, and some gas feeds containing CO2 also have oxygen (abstract).
Claim 25: Chakravarti teaches the RPB 02 eliminator; or, a static packed bed O2 eliminator; is configured to eliminate 90% or more of the O2 present in the CO2 rich solvent ([0036] teaches reduction of oxygen to concentrations of less than 0.5ppm.).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20170173517, 20180236437, 20180280871.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        07/12/2022